DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species A, reflected in claims 1-3 in the reply filed on 08/09/2021 is acknowledged. Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2017-227373, filed on 11/28/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2020, 06/10/20250 and 08/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract
The abstract filed 05/19/2020 appears to be acceptable.

Drawings
The drawings filed 05/19/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam et al. (US 20160079344 A1).

Regarding independent claim 1, Agam et al. teach a semiconductor device (fig. 6) comprising:
a semiconductor element region 10 (‘a semiconductor layer 10’, ¶ 0024) disposed on a surface of a semiconductor substrate (‘substrate’, ¶ 0024);
an element isolation region 14 (‘field isolation regions’, ‘shallow trench isolation regions’, ¶¶ 0024-0025) which is formed in a predetermined depth from the surface of the semiconductor substrate and which isolates the semiconductor element region 10; and
a high-concentration impurity region 24 (‘well regions’, ¶ 0027) which is constituted to have impurity concentration (‘1x1014 to 5x1017 atoms/cm3’, ¶ 0028) higher than impurity concentration of the semiconductor substrate (1x1013 to 1x1017 atoms/cm3’, ¶ 0024), 

Regarding claim 2, Agam et al. further teach, the semiconductor device according to claim 1, wherein the element isolation region 14 is constituted with an insulator (¶ 0025).

Regarding claim 3, Agam et al. further teach, the semiconductor device according to claim 1, wherein the high-concentration impurity region 24 is formed in a region deeper than a bottom portion of the element isolation region 14 from a surface of the semiconductor element 10 (fig. 6).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 5192993 A).

Regarding independent claim 1, Arai et al. teach a semiconductor device (fig. 2A-2B; column 3, lines 3- column 3, lines 65) comprising:
a semiconductor element region 14 disposed on a surface of a semiconductor substrate 12;
an element isolation region 16b which is formed in a predetermined depth from the surface of the semiconductor substrate 12 and which isolates the semiconductor element region 14; and
a high-concentration impurity region 18 which is constituted to have impurity concentration higher than impurity concentration of the semiconductor substrate 12, which is disposed between the semiconductor element region 14 and the element isolation region 16b, and which is not disposed below the element isolation region 16b.

Regarding claim 2, Arai et al. further teach, the semiconductor device according to claim 1, wherein the element isolation region 16b is constituted with an insulator (field oxide).

Regarding claim 3, Arai et al. further teach, the semiconductor device according to claim 1, wherein the high-concentration impurity region 18 is formed in a region deeper than a bottom portion of the element isolation region 16b from a surface of the semiconductor element 14 (fig. 2B).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20070210408 A1).

Regarding independent claim 1, Watanabe et al. teach a semiconductor device (fig. 20A-20B) comprising:
a semiconductor element region 610 disposed on a surface of a semiconductor substrate 605;
an element isolation region 705 which is formed in a predetermined depth from the surface of the semiconductor substrate 605 and which isolates the semiconductor element region 610; and
a high-concentration impurity region 640 which is constituted to have impurity concentration higher than impurity concentration of the semiconductor substrate 605, which is disposed between the semiconductor element region 610 and the element isolation region 705, and which is not disposed below the element isolation region 705.

Regarding claim 2, Arai et al. further teach, the semiconductor device according to claim 1, wherein the element isolation region 705 is constituted with an insulator (oxide).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817